Citation Nr: 0520377	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-10 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia

THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury.

2. Entitlement to service connection for residuals of a right 
shoulder injury.

3. Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel

INTRODUCTION

The veteran served on active duty from June 1941 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision that denied 
the veteran's claims of service connection for residuals of 
head and shoulder injuries.  In addition, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned an initial 30 percent rating.  

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The matter is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Although the RO has issued the veteran several notice 
letters, none meet the specificity requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  A remand consequently is required in order to 
ensure that the veteran receives appropriate due process. 

Regarding the claim for a higher rating for PTSD, since the 
veteran was last examined by VA over 4 years ago, he has had 
panic attack and he has trouble sleeping.  
In light of the above, further procedural and evidentiary 
development is needed, and the case is remanded for the 
following action:

1. In order to ensure VCAA compliance, 
notify the veteran of the evidence 
necessary to substantiate the claims of 
service connection for residuals of head 
and right shoulder injuries and the claim 
of increase for PTSD.  The notice should 
include the portion of the evidence the 
claimant is to provide, and the portion 
of the evidence, the RO will obtain, as 
well as, the request for the veteran to 
provide any evidence in his possession 
that pertains to the claims.  

2. Obtain inpatient records from 1946 
from the United States Naval Hospitals, 
Mare Island, Vallejo, California, and Oak 
Knoll, Oakland, California. 

3. Ask the veteran to identify other VA 
and non-VA health-care providers, not 
already of record, who have treated him 
for PTSD since August 2000.  

4. Schedule the veteran for a VA 
examination to determine the current 
severity of PTSD.  The claims folder must 
be made available to the examiner for 
review. 

5. After the above development has been 
completed, adjudicate the claims.  If any 
benefit is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of  
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




